DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on January 31, 2022 has been entered. Claims 1 and 13 have been amended, and claim 25 has been added. Claims 1-25 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
Regarding independent claim 1, 13, and 25, Applicant argues that Dognata fails to disclose: “wherein at least one activity record in the provenance graph is supported by received datums from multiple agents, wherein data associated with the at least one datum record is received via an agent interface from an agent, wherein each activity record of the multiple activity records identifies the agent associated with an activity of the activity record and the at least one datum record that the activity record supports”.
	Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Dogonata discloses the above limitations. Examiner interprets from Dognata:
wherein at least one activity record in the provenance graph is supported by received datums from multiple agents ([0023] a meeting (activity record) is supported by meeting data including presentations, discussions, audio and video clips, meeting agenda and other related data captured during the meeting (datums) from participants. [0032] plurality of technologies (agents) used to capture meetings events like a speaker identification, participation activity, screen changes, meeting logs.), wherein data associated with the at least one datum record is received via an agent interface from an agent (Fig. 2 [0032] a plurality of existing technologies can be employed to capture meeting events 202. Examples of some existing technologies are shown in FIG. 2, e.g., speaker identification 204, participation activity 206, screen changes 208, decision point detection 210, and other meeting logs 212), wherein each activity record of the multiple activity records identifies the agent associated with an activity of the activity record and the at least one datum record that the activity record supports ([0045] Attributes class and type are used to identify and classify the records within the graph; the appId (application specific id) refers to the identifier of the application where the data is coming from and display name refers to naming how the business artifacts are displayed). Where in a provenance graph, an activity record (a meeting) is supported by various datums (meeting data) that may include participants, presentations, audio/video clips, and related data captured during a meeting. The various meeting datums (meeting data) are captured by software agents such as those listed in Fig. 2 including speaker identification and participant activity. Given the above, Examiner maintains that Dognata discloses the listed limitations.
	Applicant’s other arguments filed with respect to the rejection(s) of claims 1-25 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Radivojevic (U.S Pat # 10313177).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Doganata (U.S Pub # 20120001917) in view of Radivojevic (U.S Pat # 10313177).
With regards to claim 1, Doganata discloses a provenance analysis system comprising:
a knowledge store comprising a plurality of datum records, each datum record comprising a datum, the datum comprising an indicator of a relationship between a first entity and a second entity ([0027] captured meeting event data is stored in provenance store 106. [0028] relations between data elements); 
an agent interface configured to: 
receive a datum from an agent ([0026-0027] meeting event data is captured by data capture/record module from participants), and 
store an activity record in a provenance graph, the activity record comprising an association with the received datum and any input datums used by the agent to generate the received datum ([0027-0028] meeting event data is stored. Captured meeting event data is converted into provenance data. A data model is defined in the form of a provenance graph. Relations between data elements are extracted by an analytical enrichment module and used to enrich the provenance graph.); 
a provenance subgraph retriever configured to: 
receive a selected datum (Fig. 4 [0052-0057] key control points can be represented as a sub-graph of relations.), and 
retrieve a provenance subgraph for the selected datum ([0060] finding a sub-graph);
 provenance visualizer comprising a display and a user input interface for receiving a selection of a datum, the provenance visualizer configured to display the retrieved provenance graph ([0024] visualization of provenance graphs where a user can click on corresponding icons on the graph to access various meeting information),
wherein at least one activity record in the provenance graph is supported by received datums from multiple agents ([0023] a meeting (activity record) is supported by meeting data including presentations, discussions, audio and video clips, meeting agenda and other related data captured during the meeting (datums) from participants. [0032] plurality of technologies (agents) used to capture meetings events like a speaker identification, participation activity, screen changes, meeting logs.), wherein data associated with the at least one datum record is received via an agent interface from an agent (Fig. 2 [0032] a plurality of existing technologies can be employed to capture meeting events 202. Examples of some existing technologies are shown in FIG. 2, e.g., speaker identification 204, participation activity 206, screen changes 208, decision point detection 210, and other meeting logs 212), wherein each activity record of the multiple activity records identifies the agent associated with an activity of the activity record and the at least one datum record that the activity record supports ([0045] Attributes class and type are used to identify and classify the records within the graph; the appId (application specific id) refers to the identifier of the application where the data is coming from and display name refers to naming how the business artifacts are displayed).
Doganata does not disclose however Radivojevic discloses:
retrieve a provenance subgraph for the selected datum by recursively identifying each activity record in the provenance graph associated with the selected datum and each activity record in the provenance subgraph of any input datum of an activity record associated with the selected datum ([Col. 17 lines 50-52] recursively render a lineage diagram),
wherein, upon logical falsification of a part of the provenance subgraph, the part of the provenance subgraph is visually indicated within the displayed retrieved provenance subgraph ([Col. 17 lines 10-40] collapse portions of the rendered lineage diagram that include nodes that are not of interest to the user. Additionally include a filtering function that adds or excludes nodes from the lineage diagram based on tag values associated with the nodes),
wherein at least one datum record from the knowledge store is supported by multiple activity records ([Col. 7 lines 50-60] marked data lineage graph 125 includes one or more data nodes interconnected with one or more transformation nodes by links, which represent a dependency relationship between the nodes that represents data elements).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the provenance system of Doganata by the analysis system of Radivojevic to visualize parts of a provenance subgraph based on user input.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow users to have access to a visual representation of a lineage of data as it passes through the systems (Radivojevic [Col. 1 lines 17-22]).
	Claims 13 and 25 correspond to claim 1 and is rejected accordingly.
	Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doganata (U.S Pub # 20120001917) in view of Radivojevic (U.S Pat # 10313177) and in further view of Adler (U.S Pub # 20100114628).
With regards to claim 2, Doganata does not disclose however Adler discloses:
search the knowledge store to determine if a datum record comprising the received datum exists, and in response to determining that a datum record comprising the received datum does not exist, storing a datum record comprising the received datum in the knowledge store ([0038] if new data items are discovered, they are written to the province store).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the provenance system of Doganata and Radivojevic by the storage system of Adler to not store redundant data points.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine which transactions are relevant for a particular control point (Adler [0008]).
	Claim 14 corresponds to claim 2 and is rejected accordingly.
	Claims 3, 6-11, 15, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Doganata (U.S Pub # 20120001917) in view of Radivojevic (U.S Pat # 10313177) and in further view of Chari (U.S Pub # 20190171979).
	With regards to claim 3, Doganata does not disclose however Chari discloses:
receive a trust parameter comprising at least one activity attribute ([0063] assign a set of confidence values to control and data flows depicted in a baseline provenance graph), and 
apply the trust parameter to the provenance subgraph by augmenting each applicable activity record of the provenance subgraph with a trust modifier based on the trust parameter ([0063] using these confidence values, a set of anomalous edges and/or paths with respect to the policies is then identified to generate a “program execution” provenance graph); and 
wherein an activity record of the provenance subgraph is an applicable activity record if the activity record has an activity attribute that matches an activity attribute of the trust parameter or if the activity record has an input datum that is associated with an applicable activity record ([0063] a “program execution” provenance graph consist of control and data flows that have assigned confidence values).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the provenance system of Doganata and Radivojevic by the security system of Chari to analyze the confidence of control and data flow paths in a program.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect anomalies on a provenance graph (Chari [0008]).
	Claim 15 corresponds to claim 3 and is rejected accordingly.
	With regards to claim 6, Doganat does not disclose however Chari discloses:
wherein the user input interface is further configured to receive the trust parameter, and the provenance visualizer is configured to alter the display of the provenance subgraph based on the trust modifier of each activity record ([0086] generation of a program control flow graph based on confidence values applied onto a baseline graph).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the provenance system of Doganata and Radivojevic by the security system of Chari to analyze the confidence of control and data flow paths in a program.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect anomalies on a provenance graph (Chari [0008]).
	Claim 18 corresponds to claim 6 and is rejected accordingly.
	With regards to claim 7, Doganata does not disclose however Chari discloses:
wherein the trust parameter indicates a confidence in a datum ([0076] confidence an edge will be traversed).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the provenance system of Doganata and Radivojevic by the security system of Chari to analyze the confidence of control and data flow paths in a program.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect anomalies on a provenance graph (Chari [0008]).
	Claim 19 corresponds to claim 7 and is rejected accordingly.
	With regards to claim 8, Doganata does not disclose however Chari discloses:
wherein each activity record further comprises an identifier of the agent and the trust parameter comprises a value indicating a confidence in activities performed by an agent ([0055] tagged identifiers [0063] confidence).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the provenance system of Doganata and Radivojevic by the security system of Chari to analyze the confidence of control and data flow paths in a program.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect anomalies on a provenance graph (Chari [0008]).
	Claim 20 corresponds to claim 8 and is rejected accordingly.
	With regards to claim 9, Doganata further discloses:
wherein each activity record further comprises a class of the agent ([0045-0046] record classes (data record) Fig. 5 # 506).
Doganata does not disclose however Chari discloses:
the trust parameter comprises a value indicating a confidence ([0063] confidence values of a set of paths).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the provenance system of Doganata and Radivojevic by the security system of Chari to analyze the confidence of control and data flow paths in a program.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect anomalies on a provenance graph (Chari [0008]).
	Claim 21 corresponds to claim 9 and is rejected accordingly.
	With regards to claim 10, Doganata further discloses:
wherein each activity record further comprises a class of operation performed by the agent ([0046] record classes (task). Fig. 5 # 512).
Doganata does not disclose however Chari discloses:
the trust parameter comprises a value indicating a confidence ([0063] confidence values of a set of paths).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the provenance system of Doganata and Radivojevic by the security system of Chari to analyze the confidence of control and data flow paths in a program.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect anomalies on a provenance graph (Chari [0008]).
	Claim 22 corresponds to claim 10 and is rejected accordingly.
With regards to claim 11, Doganata further discloses:
wherein each activity record further comprises a source of any input datum associated with an activity ([0046] record classes (resource). Fig. 5 # 510).
Doganata does not disclose however Chari discloses:
the trust parameter comprises a value indicating a confidence ([0063] confidence values of a set of paths).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the provenance system of Doganata and Radivojevic by the security system of Chari to analyze the confidence of control and data flow paths in a program.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect anomalies on a provenance graph (Chari [0008]).
Claim 23 corresponds to claim 11 and is rejected accordingly.
Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Doganata (U.S Pub # 20120001917) in view of Radivojevic (U.S Pat # 10313177) and in further view of Chari (U.S Pub # 20190171979) and Shastri (U.S Pub # 20130238316).
	With regards to claim 4, Doganata does not disclose however Chari discloses:
for each activity record found in a search of the provenance subgraph for any activity records having an activity attribute that matches an activity attribute of the trust parameter: 
calculating based on the trust parameter and any existing trust modifier value associated with the activity record ([0063] confidence values may be updated periodically and continuously based on machine learning validation); and 
iteratively applying the value to each child activity record having an input datum that is associated with the activity record ([0063] applying the confidence values down a path).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the provenance system of Doganata and Radivojevic by the security system of Chari to analyze the confidence of control and data flow paths in a program.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect anomalies on a provenance graph (Chari [0008]).
Shastri discloses:
a trust modifier value ([0116] multiplication factor to determine a final score).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the provenance system of Doganata, Radivojevic and Chari by the neural network system of Shastri to have a factor used to determine a final score of certain features.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine feature scores of each of the predetermined features to a neural network ([0116]).
	Claim 16 corresponds to claim 4 and is rejected accordingly.
With regards to claim 5, Doganata does not disclose however Shastri discloses:
associating a trust modifier value of the activity record if no existing trust modifier value is associated with the activity record ([0116] predefined multiplication factor); and 
multiplying the trust modifier value by each trust modifier value associated with the activity record ([0116] multiplying the final score by the multiplication factor).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the provenance system of Doganata, Radivojevic and Chari by the neural network system of Shastri to have a factor used to determine a final score of certain features.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine feature scores of each of the predetermined features to a neural network ([0116]).
	Claim 17 corresponds to claim 5 and is rejected accordingly.
Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Doganata (U.S Pub # 20120001917) in view of Radivojevic (U.S Pat # 10313177) and in further view of Oliver (U.S Pub # 20110093463).
With regards to claim 12, Doganata does not disclose however Oliver discloses:
a conflict detector, the conflict detector configured to indicate one or more conflicting datums in the provenance graph. ([0051] conflict resolution function for a provenance graph).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the provenance system of Doganata and Radivojevic by the conflict resolution system of Oliver to merge data points together.
	One of ordinary skill in the art would have been motivated to make this modification in order to resolve an issue when two particular nodes in an information graphs have differing URIs that represent the same element of information (Oliver [0049]).
Claim 24 corresponds to claim 12 and is rejected accordingly.
Conclusion
                                                                                                                                                                                        
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166